DETAILED ACTION

Drawings
Figures 3, 4, 5A, 5B and 6A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings, as well as corresponding corrections in the specification, in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the first sentence refers to a system, machine, device and/or a manufacture; none of which are claimed.  Correction is required.  See MPEP § 608.01(b).
	The title of the invention is objected to because it is not directed to the present invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmons, Jr. et al. (U.S. Patent 5,975,793) in view of Wasserstrom (U.S. Patent 5,988,934), McKay et al. (U.S. Patent Application Publication 2004/0040076468) and Nagle (U.S. Patent 5,651,635).
Applicants’ prior patent (Simmons), in combination with Wasserstrom and McKay, meets structural claim recitations as discussed in Office actions from parent application 13/383,884 and the decision of 2 February 2018. The barriers having complementary interlocking female (14) and male (12) interlocking structures configured such that all recitations regarding the interlocking structures are met.  Simmons and the present application use the same figures and similar text to illustrate the plan views and describe the interlocking structures.  Also note the drawing objection, above.  Simmons also discloses the 40 diameter rod overlap, the length and the compressive strength. Regarding the recitations directed to female interlock structure placement, note that McKay also teaches this placement (Figure 4, for example). Given the inclusion of the size and/or placement of McKay with Simmonds, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have positioned the resulting interlocking structure as claimed in order to properly connect the barriers as desired in a particular application. Nagle teaches chamfered intersections (12, 14) between adjacent faces. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured any or all of the intersections of Simmons, Jr. in the manner in Nagle in order to configure the barrier as desired. Regarding dimensions, including relative sizes, and relative placements, these are not patentably distinguishing features in this instance.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the resultant barrier as claimed in order to function in a particular application. 
The tube of Simmons is embedded in concrete.
The web and slot have substantially equivalent sizes.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references teach barriers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671